EXPENSE LIMITATION AGREEMENT THIS AGREEMENT, effective as of January 1, 2009, is made and entered into by and between OLD MUTUAL FUNDS I, a business trust organized under the laws of the State of Delaware (the “Trust”), and OLD MUTUAL CAPITAL, INC., a Delaware corporation (the “Adviser”). WHEREAS, the Adviser has been appointed the investment adviser of each of the series funds listed on Schedule A hereto (each, a “Fund” and collectively, the “Funds”), pursuant to Investment Advisory Agreements between the Trust, on behalf of the Funds, and the Adviser (the “Advisory Agreements”); WHEREAS, the Trust and the Adviser desire to enter into the arrangements described herein relating to certain expenses of the Funds; NOW THEREFORE, the Trust and the Adviser hereby agree as follows: 1.The Adviser hereby agrees, subject to Section 2 hereof, to reduce the fees payable to it under the Advisory Agreements (but not below zero) and to make any additional payments to the extent necessary to limit the total annual fund operating expenses (inclusive of management fees and other expenses; exclusive of underlying fund fees and expenses, interest, taxes, brokerage costs and commissions, dividend and interest expense on short sales, litigation, indemnification, and extraordinary expenses as determined under generally accepted accounting principles) (“Operating Expenses”) of each Fund to an annual rate (as a percentage of a Fund’s average daily net assets) as set forth on Schedule A (“Expense Limit”) for the period from the effective date of this Agreement through December 31, 2009. 2.The Trust agrees to pay the Adviser the amount of advisory fees that, but for Section 1 hereof, would have been payable by each Fund to the Adviser pursuant to the Advisory Agreements and reimburse any additional payments remitted by the Adviser (the “Deferred Expenses”), subject to the limitations provided in this Section.Such repayment shall be made monthly, but only if the Operating Expenses of a Fund, without regard to such repayment, are at an annual rate (as a percentage of the average daily net assets of the Fund) less than the
